Exhibit 10.7

EQUITY PLEDGE AGREEMENT

THIS EQUITY PLEDGE AGREEMENT (this “Agreement”) is entered into as of July 24,
2009 among LV Administrative Services, Inc., as administrative and collateral
agent for the Creditor Parties (as defined below) (the “Pledgee”) and PetroAlgae
Inc., a Delaware corporation (the “Pledgor”).

RECITALS

WHEREAS, pursuant to that certain (i) Second Amended and Restated Secured Term
Note dated as of the date hereof, issued by PA LLC (f/k/a PetroAlgae, LLC), a
Delaware limited liability company (the “Company”) to PetroTech Holdings, Corp.
(“PetroTech” and together with the Pledgee, each a “Creditor Party” and
collectively, the “Creditor Parties”) (as further amended, restated, modified
and/or supplemented from time to time, the “PetroTech Term Note”) which combines
and amends and restates each of (a) that certain Amended and Restated Demand
Note issued as of August 25, 2008 (and dated August 21, 2008) by the Company to
PetroTech which further amended and restated that Demand Note dated August 21,
2008 made by the Company in favor of PetroTech (as amended, restated, modified
and/or supplemented from time to time), (b) that certain Demand Note dated as of
September 3, 2008 issued by Company to PetroTech (as amended, restated, modified
and/or supplemented from time to time), (c) that certain Demand Note dated as of
September 18, 2008 issued by Company to PetroTech (as amended, restated,
modified and/or supplemented from time to time) and (d) that certain Demand Note
dated as of September 25, 2008 issued by Company to PetroTech (as amended,
restated, modified and/or supplemented from time to time), (ii) Amended and
Restated Secured Convertible Note dated as of the date hereof issued by the
Company to Petrotech (as further amended, restated, modified and/or supplemented
from time to time, the “PetroTech Convertible Note” and together with the
PetroTech Term Note, the “PetroTech Notes”) which combines and amends and
restates each of (a) that certain Convertible Demand Note dated as of April 24,
2009 issued by Company to PetroTech (as amended, restated, modified and/or
supplemented from time to time), and (b) that certain Secured Convertible Demand
Note dated as of May 11, 2009 issued by Company to PetroTech (as amended,
restated, modified and/or supplemented from time to time), (iii) that certain
Promissory Note dated June 12, 2008 and effective as of September 22, 2006
issued by the Company in favor of XL Techgroup, Inc., a Delaware corporation
(“XLT”) and assigned in full by XLT to PetroTech (as amended, restated, modified
and/or supplemented from time to time, the “Promissory Note”) (iv) Amended and
Restated Master Security Agreement dated as of the date hereof by the Company in
favor of Agent (as defined below) (as further amended, restated, modified and/or
supplemented from time to time, the “PetroTech Master Security Agreement”) which
amends and restates that certain Master Security Agreement dated as of
August 21, 2008 by the Company in favor of the Agent on behalf of PetroTech (as
amended, restated, modified and/or supplemented from time to time), (v) that
certain Guaranty dated as of the date hereof by Pledgor in favor of Pledgee (as
amended, restated, modified and/or supplemented from time to time, the
“Guaranty” and together with the PetroTech Notes, the Promissory Note, the
PetroTech Master Security Agreement, all other guaranties, security agreements,
other agreements, instruments and documents executed and/or delivered in
connection therewith collectively and as the same may be amended or otherwise
modified from time to time, the “Documents” and each a “Document”), the Pledgee
and the other Creditor Parties provide or will provide certain financial
accommodations to PA and/or the Pledgor.



--------------------------------------------------------------------------------

WHEREAS, in order to induce the Pledgee and the other Creditor Parties to
provide or continue to provide the financial accommodations described in the
Documents, the Pledgor has agreed to pledge and grant a security interest in the
collateral described herein to the Pledgee on the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Definitions. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Documents.

2. Pledge and Grant of Security Interest. To secure the prompt payment and
performance in full when due, whether by lapse of time or otherwise, of the
Secured Obligations (as defined below), the Pledgor hereby pledges, assigns and
grants to the Pledgee, for the ratable benefit of the Creditor Parties, a first
priority security interest (the “Security Interest”) in any and all right, title
and interest of the Pledgor in and to the following, whether now owned or
existing or owned, acquired, or arising hereafter (collectively, the
“Collateral”):

(a) Equity Interests. One hundred percent of the units, shares of stock and
other equity interests as set forth on Schedule 1 attached hereto together with
the certificates (or other agreements or instruments), if any, representing such
equity interests, and all options and other rights, contractual or otherwise,
with respect thereto (collectively, together with the units, shares of stock and
membership or partnership interests and/or proceeds described in Sections 2(b)
and 2(c) below, the “Equity Interests”), including, but not limited to, the
following:

(i) all units, shares or securities representing a dividend on any of the Equity
Interests, or representing a distribution or return of capital upon or in
respect of the Equity Interests, or resulting from a stock-split, revision,
reclassification or other exchange therefor, and any subscriptions, warrants,
rights or options issued to the holder of, or otherwise in respect of, the
Equity Interests; and

(ii) without affecting the obligations of the Pledgor under any provision
prohibiting such action hereunder or under any Document, in the event of any
consolidation or merger involving the issuer of any Equity Interests and in
which such issuer is not the surviving entity, all units, shares of each class
of the stock or one hundred percent (100%) of the membership or partnership
interests, as applicable, of the successor entity formed by or resulting from
such consolidation or merger.

(b) Additional Interests. One hundred percent (100%) of the units, each class of
the issued and outstanding stock and/or membership or partnership interests
owned by the Pledgor of any Person which hereafter becomes a Subsidiary,
including, without limitation, the certificates, if any, representing such
units, stock and/or membership or partnership interests.

 

2



--------------------------------------------------------------------------------

(c) Proceeds. All proceeds and products of the foregoing, however and whenever
acquired and in whatever form.

Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that the Pledgor may from time to time hereafter deliver
additional units, shares of stock and/or membership or partnership interests, as
applicable, to the Pledgee as collateral security for the Secured Obligations.
Upon delivery to the Pledgee, for the ratable benefit of the Creditor Parties,
such additional units, shares of stock and/or membership or partnership
interests shall be deemed to be part of the Collateral and shall be subject to
the terms of this Agreement whether or not Schedule 1 is amended to refer to
such additional units, additional shares of stock or membership or partnership
interests.

3. Security for Secured Obligations. The security interest created hereby in the
Collateral of the Pledgor constitutes continuing collateral security for (the
“Secured Obligations”): (a) the Obligations (as defined in the Master Security
Agreement) and (b) all other obligations and liabilities of the Pledgor and its
subsidiaries to the Pledgee and the other Creditor Parties under any Document
and otherwise whether now existing or hereafter arising, direct or indirect,
liquidated or unliquidated, absolute or contingent, due or not due and whether
under, pursuant to or evidenced by a note, agreement, guaranty, instrument or
otherwise (in each case, irrespective of the genuineness, validity, regularity
or enforceability of such Secured Obligations, or of any instrument evidencing
any of the Secured Obligations or of any collateral therefor or of the existence
or extent of such collateral, and irrespective of the allowability, allowance or
disallowance of any or all of such in any case commenced by or against the
Pledgor under Title 11, United States Code, including, without limitation,
obligations of the Pledgor for post-petition interest, fees, costs and charges
that would have accrued or been added to the Secured Obligations but for the
commencement of such case).

4. Delivery of the Collateral. The Pledgor hereby agrees that:

(a) Delivery of Certificates. The Pledgor shall deliver to the Pledgee or its
designee (i) simultaneously with or prior to execution and delivery of this
Agreement, all certificates representing the Equity Interests and (ii) promptly
upon the receipt thereof by or on behalf of the Pledgor, all other certificates
and instruments constituting the Collateral. Prior to delivery to the Pledgee or
its designee, all such certificates and instruments constituting the Collateral
shall be held in trust by the Pledgor for the benefit of the Creditor Parties
pursuant hereto. All such certificates shall be delivered in suitable form for
transfer by delivery or shall be accompanied by duly executed instruments of
transfer or assignment in blank, substantially in the form provided in Exhibit 1
attached hereto.

(b) Additional Securities. If the Pledgor shall receive by virtue of its being
or having been the owner of any Collateral, any (i) unit certificate, stock
certificate, membership certificate or other certificate representing units,
stock, or a membership or partnership interest, including without limitation,
any certificate representing a dividend

 

3



--------------------------------------------------------------------------------

or distribution in connection with any increase or reduction of capital,
reclassification, merger, consolidation, sale of assets, combination of shares
of stock, units or membership or equity or partnership interests, stock splits,
spin-off or split-off, promissory notes or other instrument; (ii) option or
right, whether as an addition to, substitution for, or an exchange for, any
Collateral or otherwise; (iii) dividends payable in securities; or
(iv) distributions of securities in connection with a partial or total
liquidation, dissolution or reduction of capital, capital surplus or paid-in
surplus, then the Pledgor shall receive such certificate, instrument, option,
right, dividend or distribution in trust for the benefit of the Creditor
Parties, shall segregate it from the Pledgor’s other property and shall deliver
it forthwith to the Pledgee in the exact form received together with any
necessary endorsement and/or appropriate stock power, unit power, membership
interest power or partnership interest power, as applicable, duly executed in
blank, substantially in the form provided in Exhibit 1, to be held by the
Pledgee as Collateral and as further collateral security for the Secured
Obligations.

(c) Financing Statements. The Pledgor authorizes the Pledgee to file such UCC
(as defined in Section 5(b) below) or other applicable financing statements as
may be reasonably requested by the Pledgee in order to perfect and protect the
Security Interest created hereby in the Collateral.

5. Representations and Warranties. The Pledgor hereby represents and warrants to
the Pledgee (which representations and warranties shall be deemed to continue to
be made until all of the Secured Obligations have been paid in full in cash and
each Document and each agreement and instrument entered into in connection
therewith has been irrevocably terminated) that:

(a) Authorization of the Equity Interests. The Equity Interests are duly
authorized and validly issued, are fully paid and nonassessable and are not
subject to the preemptive rights of any Person. All other shares of stock, units
or membership or partnership interests constituting Collateral will be duly
authorized and validly issued, fully paid and nonassessable and not subject to
the preemptive rights of any Person.

(b) Title. The Pledgor has good and indefeasible title to the Collateral and
will at all times be the legal and beneficial owner of such Collateral free and
clear of any attachments, levies, taxes, liens, security interests and
encumbrances of every kind and nature (“Liens”), except for Permitted
Encumbrances. Except with respect to Permitted Encumbrances, there exists no
“adverse claim” within the meaning of Section 8-102 of the Uniform Commercial
Code as in effect in the State of New York (the “UCC”) with respect to the
Equity Interests.

(c) Exercising of Rights. To the best of the Pledgor’s knowledge, other than as
set forth on Schedule 5 hereto, the exercise by the Pledgee of its rights and
remedies hereunder will not violate any law or governmental regulation or any
material contractual restriction binding on or affecting the Pledgor or any of
its property.

 

4



--------------------------------------------------------------------------------

(d) Pledgor’s Authority. No authorization, approval or action by, and no notice
or filing with any governmental authority or with the issuer of any Equity
Interests is required either (i) for the pledges made by the Pledgor or for the
granting of the security interests by the Pledgor pursuant to this Agreement or
(ii) to the best of the Pledgor’s knowledge, for the exercise by the Pledgee of
its rights and remedies hereunder (except as may be required by laws affecting
the offering and sale of securities).

(e) Security Interest/Priority. This Agreement creates a valid first priority
security interest in favor of the Pledgee, for the ratable benefit of the
Creditor Parties, in the Collateral. The taking possession by the Pledgee of the
certificates, if any, representing the Equity Interests and all other
certificates and instruments constituting Collateral and/or the execution and
delivery of a Control Acknowledgment (as defined in Section 6(e) below) with
regard to uncertificated Equity Interests consisting of membership or
partnership interests will perfect and establish the first priority of the
Pledgee’s security interest, for the ratable benefit of the Creditor Parties, in
the Equity Interests and, when properly perfected by filing or registration, in
all other Collateral represented by such Equity Interests and instruments
securing the Secured Obligations. Except as set forth in this Section 5(e), no
action is necessary to perfect or otherwise protect such security interest.

(f) Litigation. There are no pending or, to the best of Pledgor’s knowledge,
threatened actions or proceedings before any court, judicial body,
administrative agency or arbitrator which may materially adversely affect the
Collateral;

(g) Power and Authority. Other than as set forth on Schedule 5 hereto,the
Pledgor has the requisite power and authority to enter into this Agreement and
to pledge and assign the Collateral to the Pledgee, for the ratable benefit of
the Creditor Parties, in accordance with the terms of this Agreement;

(h) Transfer Restrictions. Other than as set forth on Schedule 5 hereto, there
are no restrictions on transfer of the Equity Interests contained in the
certificate of incorporation or by-laws (or equivalent organizational documents)
of the issuer or otherwise which have not otherwise been enforceably and legally
waived by the necessary parties;

(i) Securities Laws. None of the Equity Interests has been issued or transferred
in violation of the securities registration, securities disclosure or similar
laws of any jurisdiction to which such issuance or transfer may be subject;

(j) Grant of Security Interest. The pledge and assignment of the Collateral and
the grant of a security interest under this Agreement vest in the Pledgee, for
the ratable benefit of the Creditor Parties, all rights of the Pledgor in the
Collateral as contemplated by this Agreement; and

(k) Equity Percentage. The Equity Interests constitute 81.51% of the issued and
outstanding units or membership interests owned by the Pledgor of such issuer as
set forth on Schedule I hereto, as applicable.

 

5



--------------------------------------------------------------------------------

6. Covenants. The Pledgor hereby covenants, that so long as any of the Secured
Obligations remain outstanding or any Document is in effect, the Pledgor, shall:

(a) Books and Records. Mark its books and records (and shall cause each issuer
of the Equity Interests of the Pledgor to mark its books and records) to reflect
the security interest granted to the Pledgee, for the ratable benefit of the
Creditor Parties, pursuant to this Agreement and the other Documents.

(b) Defense of Title. Warrant and defend title to and ownership of the
Collateral at its own expense against the claims and demands of all other
parties claiming an interest therein, keep the Collateral free from all Liens,
except for Permitted Liens, and not sell, exchange, transfer, convey, assign,
lease or otherwise dispose of its rights in or to the Collateral or any interest
therein nor create, incur or permit to exist any Lien whatsoever with respect to
any of the Collateral or the proceeds thereof other than that created hereby.

(c) Defend Against Claims. The Pledgor will, at its expense, defend the
Pledgee’s right, title and security interest in and to the Collateral against
the claims of any other party.

(d) Additional Equity Interests. Not consent to or approve the issuance of
(i) any additional shares of any class of capital stock, units or other equity
interests of any issuer of such Equity Interests; or (ii) any securities
convertible either voluntarily by the holder thereof or automatically upon the
occurrence or nonoccurrence of any event or condition into, or any securities
exchangeable for, any such shares or units, unless, in either case, such shares
or units are pledged as Collateral pursuant to this Agreement.

(e) Further Assurances. Promptly execute and deliver at its expense all further
instruments and documents and take all further action that may be reasonably
necessary and desirable or that the Pledgee may reasonably request in order to
(i) perfect and protect the security interest created hereby in the Collateral
(including, without limitation, any and all action necessary to satisfy the
Pledgee that the Pledgee has obtained a first priority perfected Security
Interest in any units, shares of stock and/or membership or partnership
interest; (ii) enable the Pledgee to exercise and enforce its rights and
remedies hereunder in respect of the Collateral; and (iii) otherwise effect the
purposes of this Agreement, including, without limitation, and if requested by
the Pledgee, (A) delivering to the Pledgee irrevocable proxies in respect of the
Collateral, which irrevocable proxies will be strictly and only for the purpose
of allowing the Pledgee to perfect and protect the Security Interest granted or
purported to be granted hereby or to enable the Pledgee to exercise and enforce
its rights and remedies hereunder with respect to the Collateral and
(B) executing and delivering, and causing the issuer of such Equity Interests to
execute and deliver, to each issuer that is a limited liability company or a
limited partnership a control acknowledgment (“Control Acknowledgement”)
substantially in the form of Exhibit 2 hereto. The Pledgor shall cause each such
issuer to acknowledge in writing its receipt and acceptance thereof. Such
Control Acknowledgement shall instruct such issuer to follow instructions from
the Pledgee without the Pledgor’s consultation or consent.

 

6



--------------------------------------------------------------------------------

(f) Amendments. Not make or consent to any amendment or other modification or
waiver with respect to any of the Collateral or enter into any agreement or
allow to exist any restriction with respect to any of the Collateral other than
pursuant hereto, including, without limitation, any amendment that would
(i) impair the Collateral or adversely affect in any respect the rights,
privileges, benefits and security interests provided to or intended to be
provided to the Pledgee or (ii) that in any way adversely affects the perfection
of the Security Interest of the Pledgee, for the ratable benefit of the Creditor
Parties, in the Collateral, including, without limitation, any amendment
electing to no longer treat any membership or partnership interest as a security
under Section 8-103 of the UCC, or any election to turn any previously
certificated membership or partnership interest into an uncertificated
membership or partnership interest.

(g) Compliance with Securities Laws. File all reports and other information now
or hereafter required to be filed by the Pledgor with the United States
Securities and Exchange Commission and any other state, federal or foreign
agency in connection with the ownership of the Collateral.

7. Advances by the Pledgee. Upon the occurrence and during the continuance of an
Event of Default, the Pledgee may, at its sole option and in its sole
discretion, perform the same and in so doing may expend such sums as the Pledgee
may reasonably deem advisable in the performance thereof, including, without
limitation, the payment of any insurance premiums, the payment of any taxes, a
payment to obtain a release of a Lien or potential Lien (other than a Permitted
Lien), expenditures made in defending against any adverse claim (other than a
Permitted Lien) and all other expenditures which the Pledgee may make for the
protection of the Collateral hereof or which may be compelled to make by
operation of law. All such sums and amounts so expended shall be repayable by
the Pledgor promptly upon timely notice thereof and demand therefor, shall
constitute additional Secured Obligations and shall bear interest from the date
said amounts are expended at the highest interest rate set forth in the
PetroTech Notes. No such performance of any covenant or agreement by the Pledgee
on behalf of the Pledgor, and no such advance or expenditure therefor, shall
relieve the Pledgor of any default under the terms of this Agreement or the
other Documents. The Pledgee may make any payment hereby authorized in
accordance with any bill, statement or estimate procured from the appropriate
public office or holder of the claim to be discharged without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax
assessment, sale, forfeiture, tax lien, title or claim except to the extent such
payment is being contested in good faith by the Pledgor in appropriate
proceedings and against which adequate reserves are being maintained in
accordance with GAAP.

8. Events of Default. Each of the following shall constitute an event of default
(“Event of Default”) hereunder:

(a) An “Event of Default” under any Document or any agreement or note related to
any Document shall have occurred and be continuing beyond any applicable cure
period;

(b) The Pledgor shall default in the performance of any of its obligations under
any Document or any agreement between the Pledgor and the Pledgee, including,
without limitation, this Agreement, and such default shall not be cured during
any applicable cure period;

 

7



--------------------------------------------------------------------------------

(c) Any representation or warranty of the Pledgor made herein, in any Document
or in any agreement, statement or certificate given in writing pursuant hereto
or thereto or in connection herewith or therewith shall be false or misleading
in any material respect;

(d) Any portion of the Collateral is subjected to a levy of execution,
attachment, distraint or other judicial process or any portion of the Collateral
is the subject of a claim (other than by the Pledgee) of a Lien or other right
or interest in or to the Collateral and such levy or claim shall not be cured,
disputed or stayed within a period of fifteen (15) business days after the
occurrence thereof; or

(e) The Pledgor shall (i) apply for, consent to, or suffer to exist the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
liquidator or other fiduciary of itself or of all or a substantial part of its
property, (ii) make a general assignment for the benefit of creditors,
(iii) commence a voluntary case under any state or federal bankruptcy laws (as
now or hereafter in effect), (iv) be adjudicated a bankrupt or insolvent,
(v) file a petition seeking to take advantage of any other law providing for the
relief of debtors, (vi) acquiesce to, or fail to have dismissed, within thirty
(30) days, any petition filed against it in any involuntary case under such
bankruptcy laws, or (vii) take any action for the purpose of effecting any of
the foregoing.

9. Remedies.

(a) General Remedies. Upon the occurrence of an Event of Default and during the
continuation thereof, the Pledgee shall have, in respect of the Collateral, in
addition to the rights and remedies provided herein, in the Documents or by law,
the rights and remedies of a secured party under the UCC or any other applicable
law. In addition, Pledgee may exercise all corporate rights with respect to the
Collateral including, without limitation, all rights of conversion, exchange,
subscription or any other rights, privileges or options pertaining to any shares
of the Collateral as if it were the absolute owner thereof, including, but
without limitation, the right to exchange, at its discretion, any or all of the
Collateral upon the merger, consolidation, reorganization, recapitalization or
other readjustment of the issuer thereof, or upon the exercise by the issuer of
any right, privilege or option pertaining to any of the Collateral, and, in
connection therewith, to deposit and deliver any and all of the Collateral with
any committee, depository, transfer agent, registrar or other designated agent
upon such terms and conditions as it may determine, all without liability except
to account for property actually received by it.

(b) Transfer and Sale of Collateral. Upon the occurrence of an Event of Default
and during the continuation thereof, without limiting the generality of this
Section and without notice, the Pledgee may, in its sole discretion, sell or
otherwise dispose of or realize upon the Collateral, or any part thereof, in one
or more parcels, at public or private sale, at any exchange or broker’s board or
elsewhere, at such price or

 

8



--------------------------------------------------------------------------------

prices and on such other terms as the Pledgee may deem commercially reasonable,
for cash, credit or for future delivery or otherwise in accordance with
applicable law. To the extent permitted by law, the Pledgee may in such event
bid for the purchase of such securities. The Pledgor agrees that, to the extent
notice of sale shall be required by law and has not been waived by the Pledgor,
any requirement of reasonable notice shall be met if notice, specifying the
place of any public sale or the time after which any private sale is to be made,
is personally served on or mailed, postage prepaid, to the Pledgor, in
accordance with the notice provisions of Section 11 of the Master Security
Agreement at least ten (10) days before the time of such sale. The Pledgee shall
not be obligated to make any sale of the Collateral regardless of notice of sale
having been given. The Pledgee may adjourn any public or private sale from time
to time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned. The Pledgor hereby waives and releases any and all right or equity of
redemption, whether before or after sale hereunder. At any such sale, unless
prohibited by applicable law, the Pledgee may bid for and purchase the whole or
any part of the Collateral so sold free from any such right or equity of
redemption. All moneys received by the Pledgee hereunder, whether upon sale of
the Collateral or any part thereof or otherwise, shall be held by the Pledgee
and applied by it as provided in Sections 9(e) and 14 hereof. No failure or
delay on the part of the Pledgee in exercising any rights hereunder shall
operate as a waiver of any such rights nor shall any single or partial exercise
of any such rights preclude any other or future exercise thereof or the exercise
of any other rights hereunder. The Pledgee shall have no duty as to the
collection or protection of the Collateral or any income thereon nor any duty as
to preservation of any rights pertaining thereto, except to apply the funds in
accordance with the requirements of Sections 9(e) and 14 hereof. The Pledgee may
exercise its rights with respect to property held hereunder without resort to
other security for or sources of reimbursement for the Secured Obligations. In
addition to the foregoing, Pledgee shall have all of the rights, remedies and
privileges of a secured party under the UCC regardless of the jurisdiction in
which enforcement hereof is sought.

(c) Private Sale. The Pledgor recognizes that the Pledgee may be unable to
effect (or to do so only after delay which would adversely affect the value that
might be realized from the Collateral) or may deem it impracticable to effect a
public sale of all or any part of the Equity Interests or any of the securities
constituting the Collateral and that the Pledgee may, therefore, determine to
make one or more private sales of any such securities to a restricted group of
purchasers who will be obligated to agree, among other things, to acquire such
securities for their own account, for investment and not with a view to the
distribution or resale thereof. The Pledgor acknowledges that any such private
sale may be at prices and on terms less favorable to the seller than the prices
and other terms which might have been obtained at a public sale and,
notwithstanding the foregoing, agrees that such private sale shall be deemed to
have been made in a commercially reasonable manner and that the Pledgee shall
have no obligation to delay sale of any such securities for the period of time
necessary to permit the issuer of such securities to register such securities
for public sale under the Securities Act of 1933, as amended. The Pledgor
further acknowledges and agrees that any offer to sell such securities which has
been made privately in the manner described above shall be deemed to involve a
“public sale” under the UCC, notwithstanding that such sale may not constitute a
“public offering” under the Securities Act of 1933, as amended, and the Pledgee
may, in such event, bid for the purchase of such securities.

 

9



--------------------------------------------------------------------------------

(d) Retention of Collateral. In addition to the rights and remedies hereunder,
upon the occurrence and during the continuance of an Event of Default, the
Pledgee may, after providing the notices required by Section 9-620 of the UCC or
otherwise complying with the requirements of applicable law of the relevant
jurisdiction, retain all or any portion of the Collateral in satisfaction of the
Secured Obligations. Unless and until the Pledgee shall have provided such
notices, however, the Pledgee shall not be deemed to have retained the
Collateral in satisfaction of any Secured Obligations for any reason.

(e) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Pledgee is legally
entitled, the Pledgor shall be liable for the deficiency, together with interest
thereon at the highest interest rate set forth in the PetroTech Notes, together
with the costs of collection and the reasonable fees of any attorneys employed
by the Pledgee to collect such deficiency. Any surplus remaining after the full
payment and satisfaction of the Secured Obligations shall be returned to the
Pledgor, or to whomsoever a court of competent jurisdiction shall determine to
be entitled thereto.

10. Waiver of Marshaling. The Pledgor hereby waives any right to compel any
marshaling of any of the Collateral.

11. No Waiver. Any and all of the Pledgee’s rights with respect to the Liens
granted under this Agreement shall continue unimpaired, and Pledgor shall be and
remain obligated in accordance with the terms hereof, notwithstanding (a) the
bankruptcy, insolvency or reorganization of the Pledgor, (b) the release or
substitution of any item of the Collateral at any time, or of any rights or
interests therein, or (c) any delay, extension of time, renewal, compromise or
other indulgence granted by the Pledgee in reference to any of the Secured
Obligations. The Pledgor hereby waives all notice of any such delay, extension,
release, substitution, renewal, compromise or other indulgence, and hereby
consents to be bound hereby as fully and effectively as if such Pledgor had
expressly agreed thereto in advance. No delay or extension of time by the
Pledgee in exercising any power of sale, option or other right or remedy
hereunder, and no failure by the Pledgee to give notice or make demand, shall
constitute a waiver thereof, or limit, impair or prejudice the Pledgee’s right
to take any action against the Pledgor or to exercise any other power of sale,
option or any other right or remedy.

12. Expenses. The Collateral shall secure, and the Pledgor shall pay to the
Pledgee on demand, from time to time, all reasonable costs and expenses
(including but not limited to, reasonable attorneys’ fees and costs, taxes, and
all transfer, recording, filing and other charges) of, or incidental to, the
custody, care, transfer, administration of the Collateral or any other
collateral, or in any way relating to the enforcement, protection or
preservation of the rights or remedies of the Pledgee under this Agreement or
with respect to any of the Secured Obligations.

 

10



--------------------------------------------------------------------------------

13. Rights of the Pledgee.

(a) Power of Attorney. In addition to other powers of attorney contained herein,
the Pledgor hereby designates and appoints the Pledgee, and each of its
designees or agents as attorney-in-fact of the Pledgor, irrevocably and with
power of substitution, with authority to take any or all of the following
actions upon the occurrence and during the continuance of an Event of Default:

(i) to demand, collect, settle, compromise, adjust and give discharges and
releases concerning the Collateral, all as the Pledgee may reasonably determine;

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any of the Collateral and enforcing any other right in respect
thereof;

(iii) to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Pledgee may deem reasonably
appropriate;

(iv) to pay or discharge taxes, liens, security interests, or other encumbrances
levied or placed on or threatened against the Collateral;

(v) to direct any parties liable for any payment under any of the Collateral to
make payment of any and all monies due and to become due thereunder directly to
the Pledgee or as the Pledgee shall direct;

(vi) to receive payment of and receipt for any and all monies, claims, and other
amounts due and to become due at any time in respect of or arising out of any
Collateral;

(vii) to sign and endorse any drafts, assignments, proxies, unit powers stock
powers, membership interest powers, partnership interest powers, verifications,
notices and other documents relating to the Collateral;

(viii) to settle, compromise or adjust any suit, action or proceeding described
above and, in connection therewith, to give such discharges or releases as the
Pledgee may deem reasonably appropriate;

(ix) to execute and deliver all assignments, conveyances, statements, financing
statements, renewal financing statements, pledge agreements, affidavits, notices
and other agreements, instruments and documents that the Pledgee may determine
necessary in order to perfect and maintain the security interests and liens
granted in this Agreement and in order to fully consummate all of the
transactions contemplated therein;

(x) to exchange any of the Collateral or other property upon any merger,
consolidation, reorganization, recapitalization or other readjustment of the
issuer thereof and, in connection therewith, deposit any of the Collateral with
any committee, depository, transfer agent, registrar or other designated agency
upon such terms as the Pledgee may determine;

 

11



--------------------------------------------------------------------------------

(xi) to vote for a shareholder, partner or member resolution, or to sign an
instrument in writing, sanctioning the transfer of any or all of the Equity
Interests into the name of the Pledgee or into the name of any transferee to
whom the Equity Interests or any part thereof may be sold pursuant to Section 9
hereof; and

(xii) to do and perform all such other acts and things as the Pledgee may
reasonably deem to be necessary, proper or convenient in connection with the
Collateral.

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations remain outstanding and
any Document is in effect. The Pledgee shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Pledgee in this Agreement, and shall not
be liable for any failure to do so or any delay in doing so. The Pledgee shall
not be liable for any act or omission or for any error of judgment or any
mistake of fact or law in its individual capacity or its capacity as
attorney-in-fact except acts or omissions resulting from its gross negligence or
willful misconduct. This power of attorney is conferred on the Pledgee solely to
protect, preserve and realize upon its security interest, for the ratable
benefit of the Creditor Parties, in Collateral.

(b) Performance by the Pledgee of the Pledgor’s Obligations. If the Pledgor
fails to perform any agreement or obligation contained herein, the Pledgee
itself may perform, or cause performance of, such agreement or obligation, and
the expenses of the Pledgee incurred in connection therewith shall be payable by
the Pledgor pursuant to Section 7 hereof.

(c) Assignment by the Pledgee. The Pledgee may from time to time assign the
Secured Obligations and any portion thereof and/or the Collateral and any
portion thereof, and the assignee shall be entitled to all of the rights and
remedies of the Pledgee under this Agreement in relation thereto.

(d) The Pledgee’s Duty of Care. Other than the exercise of reasonable care to
assure the safe custody of the Collateral while being held by the Pledgee
hereunder, the Pledgee shall have no duty or liability to preserve rights
pertaining thereto, it being understood and agreed that the Pledgor shall be
responsible for preservation of all rights in the Collateral, and the Pledgee
shall be relieved of all responsibility for the Collateral upon surrendering it
or tendering the surrender of it to the Pledgor. The Pledgee shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if such Collateral is accorded treatment substantially equal
to that which the Pledgee accords its own property, which shall be no less than
the treatment employed by a reasonable and prudent Person in the industry, it
being understood that the Pledgee shall not have responsibility for
(i) ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to any Collateral, whether or not
the Pledgee has or is deemed to have knowledge of such matters; or (ii) taking
any necessary steps to preserve rights against any parties with respect to any
Collateral.

 

12



--------------------------------------------------------------------------------

(e) Voting Rights in Respect of the Collateral.

(i) So long as no Event of Default shall have occurred and be continuing, to the
extent permitted by law, the Pledgor may exercise any and all voting and other
consensual rights pertaining to the Collateral or any part thereof for any
purpose not inconsistent with the terms of this Agreement or any Document; and

(ii) Upon the occurrence and during the continuance of an Event of Default, all
rights of the Pledgor to exercise the voting and other consensual rights which
they would otherwise be entitled to exercise pursuant to clause (i) of this
subsection (e) shall cease and all such rights shall thereupon become vested in
the Pledgee which shall then have the sole right to exercise such voting and
other consensual rights.

(f) Dividend Rights in Respect of the Collateral.

(i) So long as no Event of Default shall have occurred and be continuing and
subject to Section 4(b) hereof, the Pledgor may receive and retain any and all
dividends and other distributions (other than dividends and other distributions
constituting Collateral which are addressed hereinabove) or interest paid in
respect of the Collateral to the extent they are allowed under the Documents.

(ii) Upon the occurrence and during the continuance of an Event of Default:

(A) all rights of the Pledgor to receive the dividends, other distributions and
interest payments which it would otherwise be authorized to receive and retain
pursuant to paragraph (i) of this subsection shall cease and all such rights
shall thereupon be vested in the Pledgee which shall then have the sole right to
receive and hold such dividends, other distributions and interest payments as
Collateral; and

(B) all dividends and interest payments which are received by the Pledgor
contrary to the provisions of paragraph (A) of this clause shall be received in
trust for the benefit of the Creditor Parties, shall be segregated from other
property or funds of the Pledgor and shall be forthwith paid over to the Pledgee
as Collateral in the exact form received, to be held by the Pledgee as
Collateral and as further collateral security for the Secured Obligations.

 

13



--------------------------------------------------------------------------------

(g) Release of Collateral. The Pledgee may release any of the Collateral from
this Agreement or may substitute any of the Collateral for other Collateral
without altering, varying or diminishing in any way the force, effect, lien,
pledge or security interest of this Agreement as to any Collateral not expressly
released or substituted, and this Agreement shall continue as a first priority
lien on all Collateral not expressly released or substituted.

14. Application of Proceeds. Upon the occurrence of and during the continuance
of an Event of Default, any payments in respect of the Secured Obligations and
any proceeds of any Collateral, when received by the Pledgee in cash or its
equivalent, will be applied as follows: first, to all reasonable costs and
expenses of the Pledgee (including, without limitation, reasonable attorneys’
fees and expenses) incurred in connection with the implementation and/or
enforcement of this Agreement and/or any of the other Documents; second, to the
principal amount of the Secured Obligations; third, to such of the Secured
Obligations consisting of accrued but unpaid interest and fees; fourth, to all
other amounts payable with respect to the Secured Obligations; and fifth, to the
payment of the surplus, if any, to whoever may be lawfully entitled to receive
such surplus. The Pledgor shall remain liable to the Pledgee for any deficiency.

15. Costs of Counsel. If at any time hereafter, whether upon the occurrence of
an Event of Default or not, the Pledgee employs counsel to prepare or consider
amendments, waivers or consents with respect to this Agreement, or to take
action or make a response in or with respect to any legal or arbitral proceeding
relating to this Agreement or relating to the Collateral, or to protect the
Collateral or exercise any rights or remedies under this Agreement or with
respect to the Collateral, then the Pledgor agrees to promptly pay upon demand
any and all such reasonable documented costs and expenses incurred by the
Pledgee, all of which costs and expenses shall constitute Secured Obligations
hereunder.

16. Continuing Agreement.

(a) This Agreement shall be a continuing agreement in every respect and shall
remain in full force and effect so long as any Document is in effect or any
amounts payable thereunder shall remain outstanding.

(b) This Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Pledgee as a preference, fraudulent conveyance or otherwise
under any bankruptcy, insolvency or similar law, all as though such payment had
not been made; provided that in the event payment of all or any part of the
Secured Obligations is rescinded or must be restored or returned, all reasonable
costs and expenses (including, without limitation, any reasonable legal fees and
disbursements) incurred by the Pledgee in defending and enforcing such
reinstatement shall be deemed to be included as a part of the Secured
Obligations.

17. Amendments; Waivers; Modifications. This Agreement and the provisions hereof
may not be amended, waived, modified, changed, discharged or terminated except
in accordance with the terms of the Documents.

 

14



--------------------------------------------------------------------------------

18. Successors in Interest. This Agreement shall create a continuing security
interest in the Collateral and shall be binding upon the Pledgor, its successors
and assigns and shall inure, together with the rights and remedies of the
Pledgee hereunder, to the Pledgee for the ratable benefit of the Creditor
Parties and their successors and permitted assigns; provided, however, that the
Pledgor may not assign its rights or delegate its duties hereunder without the
prior written consent of the Pledgee. To the fullest extent permitted by law,
the Pledgor hereby releases the Pledgee, and its successors and permitted
assigns, from any liability for any act or omission relating to this Agreement
or the Collateral.

19. Notices. All notices required or permitted to be given under this Agreement
shall be in conformance with Section 11 of the Master Security Agreement.

20. Counterparts. This Agreement may be executed in any number of counterparts,
each of which where so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument. It shall not be necessary in
making proof of this Agreement to produce or account for more than one such
counterpart.

21. Headings. The headings of the sections and subsections hereof are provided
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Agreement.

22. Governing Law; Consent to Jurisdiction and Service of Process; Waiver of
Jury Trial; Joinder.

(a) THIS AGREEMENT AND THE OTHER DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW.

(b) THE PLEDGOR HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE PLEDGOR,
ON THE ONE HAND, AND THE PLEDGEE AND/OR ANY OTHER CREDITOR PARTY, ON THE OTHER
HAND, PERTAINING TO THIS AGREEMENT OR ANY OF THE OTHER DOCUMENTS OR TO ANY
MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OF THE OTHER
DOCUMENTS, PROVIDED, THAT THE PLEDGOR ACKNOWLEDGES THAT ANY APPEALS FROM THOSE
COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW
YORK, STATE OF NEW YORK; AND FURTHER PROVIDED, THAT NOTHING IN THIS AGREEMENT
SHALL BE DEEMED OR OPERATE TO PRECLUDE THE PLEDGEE OR ANY OTHER CREDITOR PARTY
FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO
COLLECT THE INDEBTEDNESS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR
THE INDEBTEDNESS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER

 

15



--------------------------------------------------------------------------------

IN FAVOR OF THE PLEDGEE. THE PLEDGOR EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE
TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND THE
PLEDGOR HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF
PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS. THE PLEDGOR
HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS
ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS,
COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO SUCH PLEDGOR AT THE ADDRESS SET FORTH IN THE MASTER SECURITY
AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF
SUCH PLEDGOR’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE
U.S. MAILS, PROPER POSTAGE PREPAID.

(c) THE PARTIES HERETO DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE
APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE
BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL
RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE
ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PLEDGEE
AND/OR ANY OTHER CREDITOR PARTY, AND/OR THE PLEDGOR ARISING OUT OF, CONNECTED
WITH, RELATED OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEN IN
CONNECTION WITH THIS AGREEMENT, ANY OTHER DOCUMENT OR THE TRANSACTIONS RELATED
HERETO OR THERETO.

(d) It is understood and agreed that any person or entity that desires to become
a Pledgor hereunder, or is required to execute a counterpart of this Agreement
after the date hereof pursuant to the requirements of any Document, shall become
a Pledgor hereunder by (i) executing a Joinder Agreement in form and substance
satisfactory to the Pledgee, (ii) delivering supplements to such exhibits and
annexes to such Documents as the Pledgee shall reasonably request and/or set
forth in such joinder agreement and (iii) taking all actions as specified in
this Agreement as would have been taken by such Pledgor had it been an original
party to this Agreement, in each case with all documents required above to be
delivered to the Pledgee and with all documents and actions required above to be
taken to the reasonable satisfaction of the Pledgee.

23. Severability. If any provision of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

24. Entirety. This Agreement and the other Documents represent the entire
agreement of the parties hereto and thereto, and supersede all prior agreements
and understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Documents or the transactions contemplated herein
and therein.

 

16



--------------------------------------------------------------------------------

25. Survival. All representations and warranties of the Pledgor hereunder shall
survive the execution and delivery of this Agreement and the other Documents.

26. Other Security. To the extent that any of the Secured Obligations are now or
hereafter secured by property other than the Collateral (including, without
limitation, real and other personal property owned by the Pledgor), or by a
guarantee, endorsement or property of any other Person, then the Pledgee shall
have the right to proceed against such other property, guarantee or endorsement
upon the occurrence and during the continuance of any Event of Default, and the
Pledgee has the right, in its sole discretion, to determine which rights,
security, liens, security interests or remedies the Pledgee, for the ratable
benefit of the Creditor Parties, shall at any time pursue, relinquish,
subordinate, modify or take with respect thereto, without in any way modifying
or affecting any of them or any of the Pledgee’s rights or the Secured
Obligations under this Agreement or under any other of the Documents.

[Remainder of page intentionally left blank.]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first written above.

 

PETROALGAE INC. By:   /s/ David P. Szostak   Name: David P. Szostak   Title:
  President

LV ADMINISTRATIVE SERVICES, INC.,

as Agent

By:   /s/ Patrick Regan   Name: Patrick Regan   Title:   Authorized Signatory



--------------------------------------------------------------------------------

SCHEDULE 1

Equity Interests Owned by Pledgor

 

Pledgor

   Issuer    Certificate
Number    Equity Interests    % of outstanding
Equity Interests  

PetroAlgae Inc.

   PA LLC    2    19,000,000 Units    81.51 % 

 

19



--------------------------------------------------------------------------------

SCHEDULE 5

The Amended and Restated Limited Liability Company Agreement of the Company
dated February 16, 2007, as in effect on July __, 2009, sets forth certain
restrictions on the transfer of membership units of the Company. In respect of
transfers of membership units by any Laurus/Valens Lender (as defined in the
Consent referred to below), such restrictions have been waived (the “Waiver”) to
the extent transfer is made to a Laurus/Valens Permitted Transferee (as defined
in the Consent referred to below). The conditions of the Waiver are more fully
described in that certain Consent Agreement, dated as of August 14, 2008 by and
among Arizona Sciences and Technology Enterprises, LLC, the Company, the Agent
and PetroTech (as amended, modified or supplemented, the “Consent”).

 

20



--------------------------------------------------------------------------------

Exhibit 1

Form of Irrevocable [Unit][Stock][Membership/Partnership Interest] Power

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to the
following [shares of stock][units][percentage of membership/partnership
interests] of                             , a                                 :

 

[No. of Shares of Stock/Units]

[Percentage of Membership/Partnership Interests]

   Certificate No.   

and irrevocably appoints                                  its agent and
attorney-in-fact to transfer all or any part of such [shares of
stock][units][percentage of membership/partnership interests] and to take all
necessary and appropriate action to effect any such transfer. The agent and
attorney-in-fact may substitute and appoint one or more persons to act for him.
The effectiveness of a transfer pursuant to this irrevocable
[stock][unit][membership/partnership interest] power shall be subject to any and
all transfer restrictions referenced on the face of the certificates, if any,
evidencing such interest or in the [certificate of incorporation][articles of
organization] or [bylaws][operating agreement] of the subject
[corporation/limited liability company/limited partnership], to the extent they
may from time to time exist.

 

PETROALGAE INC. By:       Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT 2

FORM OF CONTROL ACKNOWLEDGMENT

Reference is hereby made to that certain Equity Pledge Agreement, dated as of
July 24, 2009 (as amended, restated, modified and/or supplemented from time to
time, the “Pledge Agreement”), between PETROALGAE INC. (the “Pledgor”), the sole
member of                          (the “Issuer”), and LV Administrative
Services Inc., as administrative and collateral agent for the Creditor Parties
(as defined therein) (the “Agent”). Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed thereto in the Pledge Agreement.

The Issuer is hereby instructed by the Pledgor that all of the Pledgor’s right,
title and interest in and to all of the Pledgor’s rights in connection with any
membership interests in the Issuer now and hereafter owned by the Pledgor are
subject to a pledge and security interest in favor of the Agent, for the ratable
benefit of the Creditor Parties. The Pledgor hereby instructs the Issuer to act
upon any instruction delivered to it by the Agent with respect to the Collateral
without seeking further instruction from the Pledgor, and, by its execution
hereof, the Issuer hereby agrees to do so.

The Issuer, by its written acknowledgment and acceptance hereof, hereby
acknowledges receipt of a copy of the Pledge Agreement and agrees promptly to
note on its books the security interests granted under the Pledge Agreement. The
Issuer also waives any rights or requirements at any time hereafter to receive a
copy of the Pledge Agreement in connection with the registration of any
Collateral in the name of the Agent or its designee or the exercise of voting
rights by the Agent or its designee.

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Pledgor has caused this Control Acknowledgment to be
duly signed and delivered by its officer duly authorized as of this 24th day of
July, 2009.

 

PETROALGAE INC. By:       Name:   Title:

 

Acknowledged and accepted this

24th day of July, 2009.

PA LLC By:       Name:   Title: